Case 20-60106   Doc 5   Filed 01/21/20   Entered 01/21/20 10:53:13   Desc Main
                           Document      Page 1 of 7
Case 20-60106   Doc 5   Filed 01/21/20   Entered 01/21/20 10:53:13   Desc Main
                           Document      Page 2 of 7
Case 20-60106   Doc 5   Filed 01/21/20   Entered 01/21/20 10:53:13   Desc Main
                           Document      Page 3 of 7
Case 20-60106   Doc 5   Filed 01/21/20   Entered 01/21/20 10:53:13   Desc Main
                           Document      Page 4 of 7
Case 20-60106   Doc 5   Filed 01/21/20   Entered 01/21/20 10:53:13   Desc Main
                           Document      Page 5 of 7
Case 20-60106   Doc 5   Filed 01/21/20   Entered 01/21/20 10:53:13   Desc Main
                           Document      Page 6 of 7
Case 20-60106   Doc 5   Filed 01/21/20   Entered 01/21/20 10:53:13   Desc Main
                           Document      Page 7 of 7
